         Case 1:21-cv-04455-PAE Document 16 Filed 07/27/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REINALDO JR. JILES, and
 FELICIA TAVERAS,
                                                                         21 Civ. 4455 (PAE)
                                         Plaintiffs,
                        -v-                                                     ORDER

 TONY GENE DARNELL, and
 A.C. ADV AN CED, INC.,

                                         Defendants.


PAUL A. ENGELMA YER, District Judge:

       The Court having been advised by the parties that all claims asse1ied herein have been

settled in principle, Dkt. 15, it is ORDERED that the above-entitled action is hereby dismissed

and discontinued without costs, and without prejudice to the right to reopen the action within 30

days of the date of this Order if the settlement is not consummated.

       To be clear, any application to reopen must be filed within 30 days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Fuiiher, if the patiies

wish for the Couii to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same 30-day period to be "so

ordered" by the Couii. Per Paragraph 4(C) of the Cami's Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Comi will not retain jurisdiction to enforce a

settlement agreement unless it is made pati of the public record. Any proposed order approving

the settlement agreement that seeks the Cami's continued jurisdiction should either (I) expressly

state that the Couii retains jurisdiction to enforce the agreement or (2) incorporate the terms of

the settlement agreement in the order.
       Case 1:21-cv-04455-PAE Document 16 Filed 07/27/21 Page 2 of 2




      The Clerk of Comi is respectfully directed to close this case.

      SO ORDERED.



                                                           United States District Judge
Dated: July 27, 2021
       New York, New York




                                               2
